Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of fuel injection ports having different sizes (Claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9, line 3; claim 16, line 8 is objected to because of the following informalities:  “the axial direction” should be - -an axial direction- -.  Appropriate correction is required.
Claim 12, line 5 is objected to because of the following informalities:  “wherein fuel” should be - -wherein the fuel- -.  Appropriate correction is required.
Claim 16, line 10 is objected to because of the following informalities:  “the portion of the supplied air” should be - -the portion of the air- -.  Appropriate correction is required.
Claim 18, line 18 is objected to because of the following informalities:  “a fuel plenum in which fuel” should be - -a fuel plenum in which the fuel- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 16, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al (US 20140338354).
Regarding claim 1,  Stewart discloses a gas turbine combustor (Figure 1, 12) comprising a combustion chamber (Figure 2, 84) coupled to a nozzle unit (Figure 1, 16) that is radially partitioned into a plurality of regions (Figure 6, 190), each region of the 5nozzle unit comprising: 
a nozzle casing (Figure 4, 56, 90 and adjacent Figure 6, 242 which define a region); 
a nozzle (Figure 9, 94) supplied with fuel (Figure 9, 260) and air (Figure 9, 76) to produce a mixed gas (Figure 9, 262) of the fuel and the air and configured to be inserted into the nozzle casing and to inject the mixed gas into the combustion chamber; and  
10a fuel supply section (The structure providing Figure 3, 125 and the structure having Figure 9, 126 which includes the conical portion radially inward of 126) coupled to an outer (The outer peripheral surface where the fuel supply section is attached) of the nozzle casing and configured to supply the fuel to the nozzle through the outer peripheral surface of the nozzle casing.
Regarding claim 5, Stewart discloses the invention as claimed.
Stewart further discloses wherein each region 10of the nozzle unit further comprises: 
a fuel plenum (Figure 9, 272) formed in the nozzle casing and configured to receive the fuel supplied to the nozzle from the fuel supply section; and 
an air plenum (Figure 16, 402) formed in the nozzle casing toward the combustion chamber and configured to receive a portion of the air (Paragraph 0071) supplied to the nozzle unit, the portion of the 15supplied air being drawn into the air plenum through a first opening (Figure 16, 128) formed in the nozzle casing.
Regarding claim 6, Stewart discloses the invention as claimed.
Stewart further discloses wherein each region of the nozzle unit further comprises a plate (The portions of Figure 15, 370 separated by 381, and 372 separated by 383) located on a path (The path from Figure 16, 402 to 84) in which the air 20introduced into the air plenum is discharged to the combustion chamber, the plate having a hole (Figure 16, 384 and Figure 17, 420) through which the air passes.
Regarding claim 7, Stewart discloses the invention as claimed.
Stewart further discloses wherein the plate consists of a plurality of plate members (Figure 16, 370, 372) spaced apart from each other.
Regarding claim 8, Stewart discloses the invention as claimed.
Stewart further discloses wherein each region of the nozzle unit further comprises a partition wall (Figure 9, 198) separating the fuel plenum and the air plenum.
Regarding claim 16, Stewart discloses the invention as claimed.
Stewart further discloses wherein each region of the nozzle unit further comprises: 
(Figure 9, 272) formed in the nozzle casing and configured to receive the fuel 25supplied to the nozzle from the fuel supply section; and  
31an air plenum (The air plenum formed by Figure 9, 90) formed in the nozzle casing toward the combustion chamber and configured to receive a portion of the air (Paragraph 0060) supplied to the nozzle unit, the air plenum spaced apart from the fuel plenum (Figure 9, 194 spaces the fuel and air plenum apart), 
wherein the nozzle casing includes a surface (The right surface of Figure 20, 454) facing in an axial direction of the 5nozzle and forming an axially arranged wall of the air plenum that faces toward the fuel plenum, and the portion of the air is drawn into the air plenum through a second opening (Figure 20, 458) formed in the axially arranged wall of the air plenum.
Regarding claim 17, Stewart discloses the invention as claimed.
Stewart further discloses wherein the nozzle 10casing has 
a pie-shaped cross section (The cross section forming Figure 6, 190) including: a concave inner arc (The arc formed by Figure 6, 244) that corresponds to a convex outer arc (The arc formed by Figure 6, 188) of the outer peripheral surface of the nozzle casing; and 
straight sides (Figure 6, 242) respectively connecting the concave inner arc and the convex outer arc and forming an angle (The angle formed between Figure 6, 242) created by the radial partitioning of the regions of the 15nozzle unit.
Regarding claim 20, Stewart discloses a gas turbine (Figure 1, 10) comprising at least one combustor (Figure 1, 12), each of the at least one combustor comprising a combustion chamber (Figure 2, 84) coupled to a nozzle unit (Figure 1, 16) that is radially partitioned into a plurality of regions (Figure 6, 190), each region of the nozzle unit 5comprising: 
a nozzle casing (Figure 4, 56 and 90); 
a nozzle (Figure 9, 94) supplied with fuel (Figure 9, 260) and air (Figure 9, 76) to produce a mixed gas (Figure 9, 262) of the fuel and the air and configured to be inserted into the nozzle casing and to inject the mixed gas into the combustion chamber; and  
(The structure providing Figure 3, 125 and the structure having Figure 9, 126 which includes the conical portion radially inward of 126) coupled to an outer peripheral surface (The outer peripheral surface where the fuel supply section is attached) of the nozzle casing and configured to supply the fuel to the nozzle through the outer peripheral surface of the nozzle casing.

Claim(s) 1, 5, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (Please note that this section uses a second interpretation of claim 5.  These claims are grouped together for clarity).
Regarding claim 1 (Please note that this is the same rejection of claim 1 above),  Stewart discloses a gas turbine combustor (Figure 1, 12) comprising a combustion chamber (Figure 2, 84) coupled to a nozzle unit (Figure 1, 16) that is radially partitioned into a plurality of regions (Figure 6, 190), each region of the 5nozzle unit comprising: 
a nozzle casing (Figure 4, 56, 90 and adjacent Figure 6, 242 which define a region); 
a nozzle (Figure 9, 94) supplied with fuel (Figure 9, 260) and air (Figure 9, 76) to produce a mixed gas (Figure 9, 262) of the fuel and the air and configured to be inserted into the nozzle casing and to inject the mixed gas into the combustion chamber; and  
10a fuel supply section (The structure providing Figure 3, 125 and the structure having Figure 9, 126 which includes the conical portion radially inward of 126) coupled to an outer peripheral surface (The outer peripheral surface where the fuel supply section is attached) of the nozzle casing and configured to supply the fuel to the nozzle through the outer peripheral surface of the nozzle casing.
Regarding claim 5, Stewart discloses the invention as claimed.
Stewart further discloses wherein each region 10of the nozzle unit further comprises: 
a fuel plenum (Figure 9, 272) formed in the nozzle casing and configured to receive the fuel supplied to the nozzle from the fuel supply section; and 
(The air plenum formed by Figure 9, 90) formed in the nozzle casing toward the combustion chamber and configured to receive a portion of the air (Paragraph 0060) supplied to the nozzle unit, the portion of the 15supplied air being drawn into the air plenum through a first opening (Figure 20, 456) formed in the nozzle casing.
Regarding claim 9, Stewart discloses the invention as claimed.
Stewart further discloses wherein: 
the fuel plenum and the air plenum are spaced apart from each other (Figure 9, 194 spaces the fuel and air plenum apart); 
the nozzle casing includes a surface (The right surface of Figure 20, 454) facing in an axial direction of the nozzle and forming an axially arranged wall of the air plenum that faces toward the fuel plenum; and  
10the air introduced to the air plenum includes air entering through a second opening (Figure 20, 458) formed in the axially arranged wall of the air plenum.
Regarding claim 10, Stewart discloses the invention as claimed.
Stewart further discloses wherein the fuel plenum has an annular shape (The fuel plenum has an annular shape) corresponding to the nozzle.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al (US 5251447).

    PNG
    media_image1.png
    430
    566
    media_image1.png
    Greyscale

Annotated Figure 2 of Joshi et al (US 5251447).
	
Regarding claim 1, Joshi discloses a gas turbine combustor (Figure 1, 10) comprising a combustion chamber (Figure 1, 14) coupled to a nozzle unit (Figure 2) that is radially partitioned into a plurality of regions (The regions between vanes of Figure 1, 28), each region of the 5nozzle unit comprising: 
a nozzle casing (Annotated Figure 2, labeled nozzle casing); 
a nozzle (Figure 1, 24) supplied with fuel (The fuel from Figure 4A, 38) and air (Figure 2, 60) to produce a mixed gas of the fuel and the air (Column 5, line 36-43) and configured to be inserted into the nozzle casing and to inject the mixed gas into the combustion chamber; and  
10a fuel supply section (Figure 1, 80) coupled to an outer peripheral surface (The hole in the nozzle casing for Figure 1, 80) of the nozzle casing and configured to supply the fuel to the nozzle through the outer peripheral surface of the nozzle casing.
Regarding claim 2, Joshi discloses the invention as claimed
Joshi further discloses wherein the nozzle 15comprises: 
an outer tube (Annotated Figure 2, labeled outer tube) having a cylindrical shape and defining an external appearance of the nozzle; 
an inner tube (Figure 1, 30) concentrically disposed inside the outer tube; and 
a swirler (Figure 2, 28) having an inner side coupled to an outer peripheral surface of the 20inner tube and an outer side coupled to an inner peripheral surface of the outer tube.
Regarding claim 3, Joshi discloses the invention as claimed
Joshi further discloses wherein the swirler comprises: 
a swirler opening (Figure 2, 33) coupled to the inner peripheral surface of the outer tube;  
25a swirler plenum (Figure 4A, 36) in which the fuel resides, the swirler plenum communicating 28at one end with the swirler opening; and 
a fuel injection port (the outlet of Figure 4A, 38) communicating with the swirler plenum to inject the fuel residing in the swirler plenum into a space between the outer tube and the inner tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Kim (US 20120324896).
Regarding claim 4, Joshi discloses the invention as claimed.
Joshi further discloses wherein the fuel injection port consists of a plurality of fuel injection ports spaced apart from each other (Figure 2 shows a plurality of injection ports that are spaced apart from each other).
Joshi does not disclose the plurality of fuel injection ports having different sizes.
However, Kim teaches a gas turbine combustor (Figure 1, 16) having
a nozzle (Figure 2, 30) 15comprising a swirler (Figure 2, 32) with a fuel injection port (Figure 7, 236, 234, 232, 230, 228, 222) that consists of a plurality of fuel injection ports spaced apart from each other and having different sizes (Paragraph 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invenitno of Joshi wherein the plurality of fuel injection ports have different sizes as taught by and suggested by Kim in order to improve uniformity of the fuel through the outlets (Paragraph 0035, the modification has the fuel injection ports of Joshi have different sizes).

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Gove (US 2676461).
Regarding claim 11, Stewart discloses the invention as claimed.
Stewart further discloses wherein the fuel supply section comprises: 
a fuel channel (The channel which provides Figure 3, 125 and is attached to 126) is spaced apart from the outer 20peripheral surface of the nozzle casing; and 
a first fuel supply pipe (The structure having Figure 9, 126 which includes the conical portion radially inward of 126) having a first end (Figure 9, 126) communicating with the fuel channel and a second end (the tapered end of structure having Figure 9, 126) communicating with one region of the nozzle unit.

However, Gove teaches a gas turbine combustor (Column 1, line 1-8) with a nozzle unit (The plurality of Figure 1, 22) and a fuel supply section (Figure 1, 24, 26, 30, 50, 52, 28),
wherein the fuel supply section comprises:
a fuel channel (Figure 1, 26, 50, 52, 28) that has an arc shape (The arc shape of Figure 1, 26 between adjacent 28) corresponding to an angle (The angle of the arc shape) and is spaced apart from an outer 20peripheral surface of a nozzle casing (Figure 1, 10); and 
a first fuel supply pipe (Figure 1, 28) having a first end communicating with the fuel channel and a second end communicating with one region of the nozzle unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Stewart wherein the fuel channel has an arc shape corresponding to an angle as taught by and suggested by Gove in order to compensate for differences in head pressure at fuel nozzles (Column 1, line 25-27, The modification uses the fuel channel and second fuel supply to feed Figure 9, 126 of Stewart).
It is herein asserted that the combined invention of Stewart in view of Gove has the angle is created by the radial partitioning of the regions of the nozzle unit because in the combined invention, Figure 1, 26 of Grove would be between adjacent Figure 9, 126 of Stewart.  There are multiple Figure 9, 126 of Stewart because of the radial partitioning, so that the fuel channel has an arc shape that extends between adjacent Figure 9, 126 of Stewart because of the radial partitioning.  The angle created by the arc shape is also created by the radial partitioning because the angle is dependent from Figure 9, 126 of Stewart which is created by the radial partitioning of the regions of the nozzle unit.
Regarding claim 12, Stewart in view of Gove teach the invention as claimed.
Stewart does not disclose wherein the fuel 25supply section further comprises:  

wherein the fuel residing in the fuel channel is delivered through the first fuel supply pipe to the nozzle unit.
However, Gove teaches wherein the fuel 25supply section further comprises:  
30a second fuel supply pipe (Figure 1, 24) configured to receive a supply of fuel and coupled to the fuel channel to deliver the supply of the fuel to the fuel channel, 
wherein the fuel residing in the fuel channel is delivered through the first fuel supply pipe to the nozzle unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Stewart wherein the fuel 25supply section further comprises: 30a second fuel supply pipe configured to receive a supply of the fuel and coupled to the fuel channel to deliver the supply of the fuel to the fuel channel, and wherein the fuel residing in the fuel channel is delivered through the first fuel supply pipe to the nozzle unit as taught by and suggested by Gove in order to compensate for differences in head pressure at fuel nozzles (Column 1, line 25-27, This is the same modification as claim 11).
Regarding claim 13, Stewart in view of Gove teach the invention as claimed.
Stewart does not disclose wherein the second fuel supply pipe is coupled to the fuel channel in a radial direction of the combustor.
However, Gove teaches wherein the second fuel supply pipe is coupled to the fuel channel in a radial direction of the combustor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Stewart wherein the second fuel supply pipe is coupled to the fuel channel in a radial direction of the combustor as taught by and suggested by Gove in order to compensate for differences in head pressure at fuel nozzles (Column 1, line 25-27, This is the same modification as claim 11).
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Gove as applied to claim 12 above, and further in view of Simmons (US 3774851).
Regarding claim 14, Stewart in view of Gove teach the invention as claimed.
Stewart in view of Gove does not teach wherein the second 10fuel supply pipe is coupled to the fuel channel in an axial direction of the combustor.
However, Simmons teaches a gas turbine combustor (Column 1, line 7-13) comprising a fuel supply section with a fuel channel (Figure 1, 1), a first fuel supply pipe (Figure 3, 7) and a second fuel supply pipe (Figure 2, 2),
wherein the second 10fuel supply pipe is coupled to the fuel channel in an axial direction of the combustor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Stewart in view of Gove wherein the second 10fuel supply pipe is coupled to the fuel channel in an axial direction of the combustor as taught by and suggested by Simmons because it has been held that a simple substitution of one known element (a radial coupling of the second fuel supply pipe to the fuel channel), for another (an axial coupling of the second fuel supply pipe to the fuel channel), to obtain predictable results, to supply fuel to the fuel channel was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.   

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Gove and Stoia et al (US 20130122434).

    PNG
    media_image2.png
    512
    716
    media_image2.png
    Greyscale

Annotated Figure 9 of Stewart et al (US 20140338354)

Regarding claim 18, Stewart discloses a gas turbine combustor (Figure 1, 12) comprising a combustion chamber (Figure 2, 84) coupled to a nozzle unit (Figure 1, 16) that is radially partitioned into a plurality of regions (Figure 6, 190),, each region of the nozzle unit comprising:  
20a nozzle casing (Figure 9, 72, 120, 90 and adjacent Figure 6, 242 which define a region); 
a nozzle (Figure 9, 94) supplied with fuel (Figure 9, 260) and air (Figure 9, 76) to produce a mixed gas (Figure 9, 262) of the fuel and the air and configured to be inserted into the nozzle casing and to inject the mixed gas into the combustion chamber, the nozzle including an outer tube (Annotated Figure 9, labeled outer tube) defining an external appearance of the (Annotated Figure 9, labeled inner tube) that is disposed inside the outer tube and has a 25smaller diameter than the outer tube; 
a fuel supply section (The structure providing Figure 3, 125 and the structure having Figure 9, 126 which includes the conical portion radially inward of 126) coupled to an outer peripheral surface (The outer peripheral surface where the fuel supply section is attached) of the nozzle casing and configured to supply the fuel to the nozzle through the outer peripheral 5surface of the nozzle casing, the fuel supply section including a first fuel supply pipe (The structure having Figure 9, 126 which includes the conical portion radially inward of 126) coupled to the nozzle unit, and a fuel channel (The channel which provides Figure 3, 125 and is attached to 126) that is connected to the first fuel supply pipe; 
a fuel plenum (Figure 9, 272) in which the fuel from the fuel supply section resides, the fuel 10plenum formed in the nozzle casing so as to communicate with the first fuel supply pipe; and 
an air plenum (The air plenum formed by Figure 9, 90) in which a portion of the air (Paragraph 0060) supplied to the nozzle unit resides, the air plenum separated from the fuel plenum and formed in the nozzle casing toward the combustion chamber so as to communicate with a space between the nozzle casing 15and a casing (Figure 9, 62, 52) of the nozzle unit surrounding the nozzle casing, 
wherein the nozzle casing has at least one opening (Figure 20, 458, 456) formed to introduce the air into the air plenum.
Stewart does not disclose a plurality of swirlers each of which has one 32side coupled to an inner peripheral surface of the outer tube and another side coupled to an outer peripheral surface of the inner tube; the fuel channel has an arc shape corresponding to an angle created by the radial partitioning of the regions of the nozzle unit.
However, Gove teaches a gas turbine combustor (Column1, line 1-8) with a nozzle unit (The plurality of Figure 1, 22) and a fuel supply section (Figure 1, 24, 26, 30, 50, 52, 28),

a fuel channel (Figure 1, 26, 50, 52, 28) that has an arc shape (The arc shape of Figure 1, 26 between adjacent 28) corresponding to an angle (The angle of the arc shape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Stewart wherein the fuel channel has an arc shape corresponding to an angle as taught by and suggested by Gove in order to compensate for differences in head pressure at fuel nozzles (Column 1, line 25-27, The modification uses the fuel channel and second fuel supply to feed Figure 9, 126 of Stewart).
It is herein asserted that the combined invention of Stewart in view of Gove has the angle is created by the radial partitioning of the regions of the nozzle unit because in the combined invention, Figure 1, 26 of Grove would be between adjacent Figure 9, 126 of Stewart.  There are multiple Figure 9, 126 of Stewart because of the radial partitioning, so that the fuel channel has an arc shape that extends between adjacent Figure 9, 126 of Stewart because of the radial partitioning.  The angle is created by the radial partitioning because the angle is dependent from Figure 9, 126 of Stewart which is created by the radial partitioning of the regions of the nozzle unit.
Stewart in view of Gove does not disclose a plurality of swirlers each of which has one 32side coupled to an inner peripheral surface of the outer tube and another side coupled to an outer peripheral surface of the inner tube.
However, Stoia teaches a gas turbine combustor (Figure 1, 10.  Paragraph 0015) comprising a combustion chamber (Figure 3, 24) coupled to a nozzle unit (Figure 3) that is radially partitioned into a plurality of regions (Figure 2, 42), each region of the nozzle unit comprising:  
20a nozzle casing (Figure 3, 46 and adjacent 44); 
a nozzle (Figure 3, 20) supplied with fuel (The fuel from Figure 3, 62) and air (Figure 3, 14) to produce a mixed gas (Paragraph 0003) of the fuel and the air and configured to be (Figure 3, 36) defining an external appearance of the nozzle, an inner tube (Figure 3, 32) that is disposed inside the outer tube and has a 25smaller diameter than the outer tube, and a plurality of swirlers (Figure 3, 40) each of which has one 32side coupled to an inner peripheral surface of the outer tube and another side coupled to an outer peripheral surface of the inner tube.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Stewart in view of Gove to include a plurality of swirlers each of which has one 32side coupled to an inner peripheral surface of the outer tube and another side coupled to an outer peripheral surface of the inner tube as taught by and suggested by Stoia in order to enhance mixing (Paragraph 0018, The modification adds swirler vanes between the inner and outer tube).
Regarding claim 19, Stewart in view of Gove and Stoia teach the invention as claimed.
Stewart further discloses 20wherein the nozzle casing has a pie-shaped cross section (The cross section forming Figure 6, 190) including a concave inner arc (The arc formed by Figure 6, 244) that corresponds to a convex outer arc (The arc formed by Figure 6, 188) of the outer peripheral surface of the nozzle casing, and 
wherein the at least one opening formed to introduce the air into the air plenum includes a plurality of first openings (Figure 5 show a plurality of first openings) formed in the convex outer arc of the 25outer peripheral surface of the nozzle casing.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741